Citation Nr: 0938313	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the Veteran's VA Form 9, Appeal to Board of 
Veterans Appeals, was timely received.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, claimed as a skin rash, to include chronic 
fatigue syndrome, as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic diarrhea, to include hyperactive bowels or other 
gastrointestinal disorder, claimed as a stomach problem, to 
include chronic fatigue syndrome, as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
memory problems, to include chronic fatigue syndrome, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea, claimed as sleep problems, to include chronic fatigue 
syndrome, as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
unspecified joint pain, to include chronic fatigue syndrome, 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for unspecified muscle 
pain, to include chronic fatigue syndrome, as a qualifying 
chronic disability under 38 C.F.R. § 3.317. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to June 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2003 and 
March 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, which, respectively, 
denied entitlement to the service connection benefits 
currently sought on appeal, and then found that the Veteran 
had not submitted a timely filed substantive appeal. 

In August 2009, the Veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a skin condition, 
chronic diarrhea, memory and sleep problems, and muscle and 
joint pains are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A timely substantive appeal was submitted in relation to 
the claims of entitlement to service connection noted on the 
cover of this decision.  

2.  The last final denial of the Veteran's claims for service 
connection was by rating decision issued in December 1997 
concluded that his memory and sleep problems, diarrhea, skin 
condition and joint pains were attributable to known clinical 
diagnoses and were not incurred in or aggravated by the 
Veteran's military service. 

3.  The evidence received since the December 1997 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the Veteran's claims.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal was submitted; the appeal is 
perfected.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. 
§§ 3.102, 20.202, 20.302-306 (2008).

2.  The December 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1997). 

3.  The evidence added to the record since December 1997 is 
new and material; the claims for service connection for 
memory and sleep problems, diarrhea, a skin condition and 
joint pains are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2008).  As will be discussed in full below, the Board finds 
that the appeal was perfected and new and material evidence 
has been submitted sufficient to reopen the underlying claims 
of service connection.  While the Veteran may not have 
received proper notice with respect to the new and material 
evidence portion of the decision in compliance with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), no 
prejudice can flow to the Veteran in light of the favorable 
decision to reopen his claims.  As such, no further notice or 
assistance is necessary with respect to the timeliness or new 
and material evidence elements of the current appeal.  

Timeliness of Appeal

A timely substantive appeal is required to perfect an appeal 
for review by the Board of Veterans' Appeals.  38 C.F.R. 
§ 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2008).  
A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  A 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the AOJ in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202.  Here, there is conflicting information as to 
whether a substantive appeal was filed in a timely manner.  

A Substantive Appeal must be filed within 60 days from the 
date that the AOJ mails the Statement of the Case (SOC) to 
the appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b) (2008).  In 
this instance, the denial notification letter was mailed July 
30, 2003.  The Veteran filed a Notice of Disagreement 
received on July 22, 2004.  A Statement of the Case was 
mailed to the Veteran on April 6, 2006, with an additional 
copy mailed to an alternate address on September 26, 2006.  
In the process of an appeal as to the RO's decision that the 
Veteran's substantive appeal was untimely, an additional copy 
of the Statement of the Case was mailed on January 30, 2007.  
It must be noted that the record reflects that this Veteran 
lives in a suburb of the city of New Orleans and was affected 
by Hurricane Katrina and its aftermath.  As such, it is 
unclear as to the impact of housing disruptions (and 
therefore mailing address changes) on this Veteran's ability 
to receive VA documents.  See, e.g., Statement in support of 
claim, September 2005.  Moreover, a July 2006 VA Report of 
Contact states that the Veteran filed a VA Form 9.

The Veteran has asserted that he received the SOC mailed in 
April 2006 and submitted a timely Form 9 shortly thereafter.  
See Report of telephone contact, July 2006; Board hearing 
transcript, August 2009.  Alternatively, the Veteran has 
contended that he did not receive any Statement of the Case 
prior to that dated in January 2007.  See Notice of 
disagreement, March 2007; VA Form 9, September 2008.  The 
Board finds this evidence to essentially be in equipoise as 
to whether the Veteran received the April 2006 SOC and 
submitted a Form 9 in response.  However, the Board assigns 
slightly more probative weight to the Veteran's hearing 
testimony that he did receive the notification and mail a 
timely response as this testimony was given under oath and is 
consistent with the contemporaneous telephone statement of 
record that the Veteran received the April 2006 SOC and 
returned a substantive appeal at that time.  

The Board also notes that VA may waive objection to an 
untimely appeal.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).  In the present case, the Board resolves all 
reasonable doubt in favor of the Veteran and determines that 
the appeal was perfected in a timely manner. 

New and Material Evidence

A review of the record reveals that the Veteran's claims for 
service connection for  memory and sleep problems, diarrhea, 
a skin condition and joint pains were originally denied by a 
December 1997 rating decision.  The Veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1997). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Here, 
the evidence submitted since the last final denial includes 
VA treatment records and personal testimony before the 
undersigned in August 2009.  

This evidence is new in that it has not previously been 
considered by agency decision makers.  VA treatment records, 
in particular, are also material as they document the 
Veteran's known clinical diagnoses.  Notably, these recent 
treatment records do not show affirmative diagnoses of 
migraine, arthritis, dysthymia, or specific gastrointestinal 
or stomach disease.  The fact that the Veteran's symptoms 
were attributable to such known clinical diagnoses was the 
reason provided for the last final denial.  Thus, the recent 
medical records relate to an unestablished fact necessary to 
substantiate the claims for service connection for 
disabilities due to an undiagnosed illness and, when presumed 
credible solely for the purpose of determining materiality, 
raise a reasonable possibility of substantiating the claims.  
In essence, VA treatment records submitted since the last 
final denial raise a question as to whether the "known 
clinical diagnoses" to which the claimed symptoms are 
attributed are currently present for this Veteran.  

Thus, new and material evidence having been submitted, the 
claims for service connection are reopened.  As further 
evidentiary development is required before the underlying 
issues of service connection are ready for adjudication, the 
Board will not address the merits of these claims at this 
time.  


ORDER

A timely substantive appeal was submitted, and to this extent 
only, the appeal is granted.  

The claims of entitlement to service connection for memory 
and sleep problems, diarrhea, skin condition and joint pains 
are reopened, and to this extent only, the appeal is granted.

REMAND

Additional notification and evidentiary development is 
required before the issues of entitlement to service 
connection for a skin condition, chronic diarrhea, memory and 
sleep problems, and muscle and joint pains, to include as due 
to undiagnosed illness, are ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2008).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Specifically, when a record contains insufficient competent 
medical evidence to make a decision in a service connection 
claim, and the Board finds that additional medical evidence 
is necessary to decide the claim, VA will provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  Here, as the attribution of symptoms 
to known clinical diagnoses, as opposed to undiagnosed 
illness, is at the heart of the Veteran's claims for service 
connection, the Board finds it necessary to obtain a thorough 
and complete examination and medical opinion to assess the 
current clinically identified diagnoses.  

Also, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in February 2006.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file. 

In addition, the Board notes that during hearing testimony 
provided in August 2009, the Veteran stated that he was 
treated by a "personal physician" in the mid-1990's for the 
claimed conditions.  He previously asserted that all medical 
treatment for the claimed conditions had been provided by VA.  
Statement in support of claim, June 2003.  The Board requests 
that clarification be sought on this matter.   
 
Finally, adequate notice under 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2009), 38 C.F.R. § 3.159 (2008), and relevant case 
law has not been provided as it pertains to the claims for 
service connection.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Pursuant to the holding in 
Dingess/Hartman, notify the Veteran of 
the information and evidence necessary 
to substantiate his claims for service 
connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated 
and how the effective date of that 
grant would be assigned.  

2.  Contact the Veteran to clarify 
whether there are relevant private 
treatment records that he wants VA to 
seek in support of his claims.  If so, 
obtain consent and authorization to 
release medical information from any 
private medical provider with knowledge 
of the Veteran's claimed disabilities, 
then contact any duly identified and 
authorized physician to obtain the 
relevant medical records.  

3.  Obtain and associate with the claims 
file all outstanding VA treatment records 
for this Veteran, from February 2006 
forward.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he has any skin condition or 
rash, diarrhea, memory and sleep 
problems, or muscle and joint pains that 
is attributable to a known clinical 
diagnosis.  The examiner must 
specifically rule in or exclude a 
diagnosis of irritable bowel syndrome.  
In this regard, the examiner must 
acknowledge and comment on the diagnosis 
of chronic diarrhea and the examiner 
assessment that the Veteran's symptoms 
were suggestive of irritable bowel 
syndrome set forth in the October 1997 VA 
alimentary appendages examination.

The guidelines for disability examination 
of Gulf War veterans must be followed.  
If any such disorder is attributable to a 
known clinical diagnosis, the examiner 
must state whether it is at least as 
likely as not related to or had its onset 
in service.  In doing so, the examiner 
must specifically acknowledge and discuss 
all lay evidence relating to a continuity 
of symptomatology.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and tests 
must be conducted. 

All findings and conclusions should be 
set forth in a legible report.  

6.  Then readjudicate the appeal.  If any 
determination remains unfavorable to the 
Veteran, he and his representative, 
should one be appointed, must be 
furnished a Supplemental Statement of the 
Case which addresses all evidence 
associated with the claims file since the 
last Statement of the Case.  The Veteran 
must be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


